DETAILED ACTION
The amendment filed on 05/27/2021 has been entered and fully considered. Claims 1, 10-11, 35-42, 44, 47-51, 55, 58 and 75 are pending. Claims 37-40, 44, 47-51 and 55 have been withdrawn from consideration. Claims 1, 10-11, 35-36, 41-42, 58 and 75 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, 41-42, 58 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2014/0234854, IDS) (Blume). 
Regarding claim 1, Blume teaches a method of mass spectrometric output data processing (par [0258]) comprising:
generating a quantified output of the mass spectrometric output (par [0070][0258]);
comparing the quantified output to a reference (par [0006]); and
categorizing the quantified output relative to the reference (par [0006][0054]),
wherein practice of the method does not require human supervision (par [0076]-[0078]).
Blume does not specifically teach automated data analysis of the mass spectrometric output to improve speed and accuracy of the method. However, Blume teaches that “It is completed that the method, kits, compositions, and systems provided by the present disclosure may also be automated in whole or in part depending upon the application” (par [0076]). Thus, at time before the filing, it would have been obvious 
Regarding claim 10, Blume teaches that the method comprises obtaining a fluid sample (par [0152]), and subjecting the fluid sample to mass spectrometric analysis, thereby generating a quantified output of the mass spectrometric analysis (par [0258]).
Regarding claim 41, Blume teaches that wherein generating a quantified output of the mass spectrometric analysis comprises identifying data features corresponding to the set of targeted mass spectrometric features (par [0258]); determining characteristics comprising mass, charge and elution time for the data features (part [0258]); and calculating deviation between targeted mass spectrometric feature characteristics and data feature characteristic (par [0006][0054]).
Regarding claim 42, Blume teaches that wherein generating a quantified output of the mass spectrometric analysis comprises at least one of the following:
(a) comparing mass spectrometry data to the set of protein modifications and digestion variants (par [0134]); and assessing the frequency of at least one of protein modifications and digestion frequency (par [0170]);
(b) identifying test peptide signals in a mass spectrometric output (par [0256]);
( c) identifying features having common m/z ratios across a plurality of samples; aligning said features across a plurality of samples; bringing LC times for said features in line and clustering said features (par [0258]);
( d) identifying features having common m/z ratios and common LC times across a plurality of fractions of a sample; assigning to a common cluster features sharing a common m/z ratios and common LC times in adjacent fractions; and discarding said cluster and retain said features when said cluster has at least one of a size above a threshold and an LC time above a threshold (par [0145][0146][0258]).
Regarding claim 58, Blume teaches that wherein generating a quantified output of the mass spectrometric analysis does not comprise human analysis of the mass spectrometric analysis (par [0076]-[0078]).
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2014/0234854, IDS) (Blume) in view of Cerda (US 2005/0048499).
Regarding claim 11, Blume does not specifically teach that wherein the fluid sample is a dried fluid sample. However, Cerda teaches that wherein the fluid sample is a dried fluid sample (par [0020]). At time before the filing it would have been obvious to one of ordinary skill in the art to use the dried fluid sample as the sample in Blume, so as to analyze the analytes present in dried blood sample.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2014/0234854, IDS) (Blume) in view of Carroll et al. (Rapid Communications in Mass Spectrometry, 1996) (Carroll).
Regarding claim 35, Blume teaches wherein generating a quantified output of the mass spectrometric analysis comprises identifying a plurality of features of the sample, wherein identifying the plurality of features comprises identifying a plurality of peaks of the mass spectrometry data, and determining a respective m/z value and a respective LC value for the plurality of peaks (par [0258]).
Blume does not specifically teach performing a convolution operation to reduce pixel-by-pixel noise of the mass spectrometry data. However, Carroll teaches performing a convolution operation to reduce pixel-by-pixel noise of the mass spectrometry data (page 1683, par 6). At time before the filing it would have been obvious to one of ordinary skill in the art to perform a convolution operation to reduce pixel-by-pixel noise of the mass spectrometry data, in order to reduce the noise.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume in view of Carroll as applied to claim 35 above, and further in view of Park et al. (US 8,321,153) (Park).
Regarding claim 36, Blume teaches that wherein generating a quantified output of the mass spectrometric analysis comprises receiving data for a plurality of identified peaks from mass spectrometry data of the sample; filtering the plurality of identified 
Carool teaches that the filtering comprising (1) a first filtering process on the data for the plurality of identified peaks, the first filtering process comprising a peak contrast filtering process (Fig. 1), and (2) a second filtering process for removing at least one of a spurious peak (e.g. background hump) and a peak corresponding a calibrant analyte (Fig. 1, page 1685, par 6).
Blume does not specifically teach that the subset of peaks comprises peaks corresponding to molecular feature isotopic clusters. However, Park teaches subset of peaks comprises peaks corresponding to molecular feature isotopic clusters (col. 2, lines 1-4). Park teaches that “If mass spectral data are interpreted to find an isotopic cluster consisting of the same polypeptide ions, the charge and monoisotopic mass of the isotopic cluster can be determined.” (col. 2, lines 1-4). At time before the filing it would have been obvious to one of ordinary skill in the art to include peaks corresponding to molecular feature isotopic clusters in the subset of peaks, in order to identify monoisotopic mass of the isotopic cluster.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797